[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]STIPULATION
The parties stipulate and agree as follows: CT Page 7064
1. Custody. The parties shall have joint legal custody of the minor children subject to the following:
a. Both parties should seek each others input and consider each others views in reaching major decisions about the children.
b. Any and all disputes arising between them as related to the children, including care, custody, visitation and welfare of the children shall be submitted for resolution to Robert Hillman, Crescent Road, Westport, Connecticut, who shall make a recommendation to the parties. The parties agree to abide by his recommendation. If a party wishes to challenge a recommendation of Robert Hillman, the party shall petition the Superior Court for the State of Connecticut, or other court of competent jurisdiction. The parties agree to be equally responsible for and to pay the fees or Robert Hillman.
c. Each party will provide the other with copies of all the children's report cards and school evaluations, shall inform the other or arrange with school authorities for duplicate notice to be sent to the other party of all conferences, parent's meetings and parent/children activities scheduled with the children's schools and both parties shall have the right to participate in such events.
d. Each of the parties agrees to keep the other informed or give a means by which he or she can be contracted while away from home with the children over night and agrees that if either has knowledge of any illness or accident or other circumstances seriously affecting the health or welfare of the children the husband or wife as the case may be will promptly notify the other.
e. The parties shall foster feelings of affection between said children and the parties and that neither of the parties shall do anything which may estrange the children from the other party nor injure the opinion of the children as to the other or act in any way so as to hamper the tree and natural development of the children's love and respect for the other.
2. Visitation. The father shall have reasonable and flexible visitation with the minor children.
a. All visitation between the father and the children shall be supervised.
b. The father shall not drive a vehicle so long as a child is in CT Page 7065 the vehicle.
c. The father shall not drink alcohol when he is with the children.
THE PLAINTIFF
By __________________ Jill H. Ford
THE DEFENDANT
By __________________ Gary I. Cohen